Name: Commission Regulation (EEC) No 2422/87 of 7 August 1987 on arrangements for imports into Germany, Italy and the Benelux of certain textile products (category 2) originating in Indonesia
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  leather and textile industries
 Date Published: nan

 11 . 8 . 87 Official Journal of the European Communities No L 223/11 COMMISSION REGULATION (EEC) No 2422/87 of 7 August 1987 on arrangements for imports into Germany, Italy and the Benelux of certain textile products (category 2) originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by them shipped from Indonesia before the date of entry into force of this Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain products originating in third countries ('), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 2) specified in the Annex hereto and originating in Indonesia have exceeded the level erferred to in paragraph 2 of the said Article 1 1 ; Article 1 Without prejudice to the provisions of Article 2, imports into Germany, Italy and the Benelux of the category of products originating in Indonesia and specified in the Annex hereto shall be subject to the provisional quantita ­ tive limits out in that Annex. Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86 on 23 June 1987 Indonesia was notified of a request for consulta ­ tions ; whereas, pending a mutually satisfactory solution, imports into France of products falling within category 2 are already submitted to a provisional quantitative restric ­ tion for the period 23 June to 22 September 1987 by Commission Regulation (EEC) No 2122/87 (2) ; Whereas in the meantime the situation in the Commu ­ nity market has deteriorated further, particularly in the Community's regions of Germany, Italy and the Benelux ; whereas in these circumstances and pending the outcome of the consultations the Commission on 7 August 1987 requested Indonesia to limit provisionally its exports to Germany, Italy and the Benelux of products falling within category 2 for the period 7 August to 22 September 1987 ; Whereas pending the outcome of the requested consulta ­ tions quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products as referred to in Article 1 shipped from Indonesia to Germany, Italy and the Benelux before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to Germany, Italy and the Benelux after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantites of products shipped from Indonesia after 7 August 1987 and released for circulation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importa ­ tion of products covered by them but shipped from Indo ­ nesia before the date of entry into force of this Regula ­ tion . Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regultion (EEC) No 4136/86 ; Whereas the products in question exported fom Indonesia to Germany, Italy and the Benelux between 7 August 1987 and the date of entry into force of this Regulation Article 3 This Regulation shall enter into force on the day following its publicationÃ  in the Official Journal of the European Communities. It shall apply until 22 September 1987. (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 197, 18 . 7. 1987, p . 19 . No L 223/ 12 Official Journal of the European Communities 11 . 8 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1987. For the Commission Manuel MARfN Vice-President ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third' country Units Member States Quantitative limit from 7 August to 22 September 1987 0 ) (2) (3) (4) (5) (6) P) (8) 2 55.09 55.09-03, 04, 05, 06, 07, 08 , 09, 10, 11 , 12, 13, 14, 15, 16, 17, 19, 21 , 29, 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68, 69, 70, 71 , 73 , 75, 76, 77, 78, 79, 80, 81 , 82, 83, 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98 , 99 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Indonesia tonnes D I BNL 144 544 219 2a) 55.09 55.09-06, 07, 08 , 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 70, 71 , 73, 83, 84, 85, 87, 88 , 89, 90, 91 , 92, 93, 98 , 99 a) of which : other than unbleached or bleached D I BNL 56 224 97